Citation Nr: 0209343	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  00-03 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1995.  

This matter came to the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).  In August 2001, the veteran 
testified before the undersigned Member of the Board at a 
hearing at the RO.  In a decision dated in November 2001, the 
Board denied entitlement to service connection for residuals 
of a right shoulder injury.  At the same time, the Board 
remanded the issue of entitlement to an increased disability 
rating for the veteran's bilateral hearing loss.  The 
requested development has been completed, and the issue of 
entitlement to a compensable rating for bilateral hearing 
loss is again before the Board.  

As noted by the Board in its November 2001 remand, in August 
2001 the veteran filed a claim of entitlement to service 
connection for tinnitus.  The Board now notes that in a March 
2002 rating decision, the RO granted service connection for 
tinnitus and assigned a 10 percent rating effective August 9, 
2001.  There is no indication that the veteran has disagreed 
with that decision, and it is not now before the Board.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C. § 7105, a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process]; see also Grantham v. Brown, 114 F.3d 1156, 1159 
(Fed. Cir. 1997)[observing, in substance, that the effective 
date and the degree of disability are separate issues which 
must be separately appealed].  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by no more than level I hearing impairment in the 
right ear and level III hearing impairment in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been properly developed 
for appellate purposes.  The Board will then move on to a 
discussion of the merits of the veteran's claim.

The VCAA - duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)].  This law redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, in August 1999 the RO issued a rating decision 
with respect to the veteran's claim and notified him of his 
procedural and appellate rights.  In its January 2000 
statement of the case, the RO informed the veteran of the 
evidence necessary to support compensable rating for 
bilateral hearing loss and informed him of the applicable 
rating criteria.  In a statement dated in March 2000, the 
veteran reported that he had no additional evidence to 
submit.  In a supplemental statement of the case dated in 
July 2001, the RO specifically informed the veteran of the 
provisions of the VCAA.  At the August 2001 hearing, the 
veteran presented testimony concerning his hearing loss, and 
in a statement dated in May 2002, he again reported that he 
had no further medical records to submit.  

With respect to VA's statutory duty to assist the veteran in 
the development of his claim, the RO provided the veteran an 
audiology examination in June 1999.  
In response to the Board's November 2001 remand, the RO 
provided the veteran additional audiology examinations in 
December 2001 and February 2002.  

The veteran has been afforded ample opportunity to present 
evidence and argument in support of his claim, including 
providing his testimony at the August 2001 personal hearing.  
The Board also notes that the veteran's accredited 
representative has presented a written brief in support of 
the veteran's claim in July 2002.  

With the above-outlined history, the Board finds that VA has 
met its statutory duty to notify and duty to assist the 
veteran regarding his claim.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities. The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

Specific schedular criteria

Effective June 10, 1999, while the veteran's claim for 
service connection for defective hearing was pending, VA 
amended the provisions of the Rating Schedule pertaining to 
the evaluation of service-connected hearing loss disability 
and diseases of the ear.  See 64 Fed. Reg. 25,202-25,210 
(1999) [codified at 38 C.F.R. §§ 4.85-4.87].  Where a 
governing law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies.  See Karnas v. Derwinski, 1 Vet. App. 
308; Dudnick v. Brown, 10 Vet. App. 79 (1997).  See also 
VAOPGCPREC 3-00 (2000).

The Board finds that the pertinent regulations do not contain 
any substantive changes that affect this particular case, but 
merely add certain provisions that were already the practice 
of VA.  See 38 C.F.R. § 4.85.  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.  The regulatory revision 
does include the addition of provisions in the new 38 C.F.R. 
§ 4.86 for evaluating exceptional patterns of hearing 
impairment, but those provisions are not applicable in this 
case.  

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule 
allows for such audiometric test results to be translated 
into a numeric designation ranging from level I, for 
essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  38 C.F.R. 
§§ 4.85 (Diagnostic Codes 6100-6110), 4.87 (1998); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2001).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran seeks entitlement to a compensable disability 
rating for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

On VA audiological evaluation in June 1999, pure tone 
thresholds, in decibels (db), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
25
50
40
LEFT
X
25
25
70
70

Speech audiometry revealed speech recognition ability of  92 
percent in the right ear and of 84 percent in the left ear.  
The pure tone average was 32 db in the right ear and 43 db in 
the left ear.  Applying these values to the rating criteria 
under both the new and the old regulations results in a 
numeric designation of level I in the right ear and level II 
in the left ear.  

On VA audiological evaluation in December 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
20
55
45
LEFT
X
15
25
75
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 percent in the left ear.  
The pure tone average was 33 db in the right ear and 49 db in 
the left ear.  Applying these values to the rating criteria 
under both the new and the old regulations results in a 
numeric designation of level I in the right ear and level III 
in the left ear.  

On VA audiological evaluation in February 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
25
55
50
LEFT
X
20
25
75
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 84 percent in the left ear.  
The pure tone average was 38 db in the right ear and 49 db in 
the left ear.  Applying these values to the rating criteria 
under both the new and the old regulations results in a 
numeric designation of level I in the right ear and level II 
in the left ear.  

Review of the results of the three audiology examinations 
shows that at each of the times the veteran was examined, 
application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 warranted a noncompensable 
rating.  That is, the combination of level I in the better 
ear with level II in the poorer ear results in a 
noncompensable rating as does the combination of level I in 
the better ear with level III in the poorer ear.  

The Board acknowledges that the examination reports document 
that the veteran has less than perfect hearing.  Less than 
perfect hearing is not, however, the standard by which 
compensable ratings are assigned.  The schedular criteria are 
specific, and the veteran's hearing loss is not of sufficient 
severity to warrant a compensable rating.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) [the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered].  

The Board notes that at the most recent VA examinations and 
at his August 2001 hearing, the veteran reported that he 
particularly has difficulty hearing and understanding people 
in noisy situations or in groups of people.  There is no 
reason whatsoever to doubt the veteran's statements.  The 
Board wishes to make it clear, however, that under the Rating 
Schedule, the fact that a veteran's hearing is less than 
optimal does not translate into a compensable disability 
rating.  Indeed, the Rating Schedule, which has been 
described above, makes it clear that monetary compensation 
may be awarded only when a veteran's hearing has degraded to 
a certain measurable level.  The level of disability that 
warrants a compensable rating has not been demonstrated here.  

Finally, the Board notes in passing that service connection 
is also in effect for tinnitus and that a 10 percent rating 
has been assigned for that disability.  Such rating 
contemplates recurrent tinnitus productive of compensable 
impairment in the veteran's earning capacity.  The Board need 
not distinguish between hearing impairment caused by the 
veteran's service-connected hearing loss and that caused by 
his service-connected tinnitus.  The rating criteria for 
hearing loss, unlike those for tinnitus, make no provision 
for consideration of subjective complaints.  

The present appeal arises from the initial rating assigned at 
the time of the granting of service connection for bilateral 
defective hearing, as distinguished from an appeal from 
denial of a claim for increase as defined in 38 C.F.R. § 
3.160(f) (2001). Under these circumstances, separate ratings, 
known as "staged ratings", are potentially assignable for 
different periods of time as warranted by the evidence.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the Board believes that the evidence discussed 
above does not allow for the assignment of a compensable 
disability rating at any time during the period after 
September 1, 1998, the effective date of service connection.  
There is no objective evidence that the veteran's service-
connected disability has appreciably changed during this time 
period.  Indeed, the three examinations discussed earlier are 
the only audiology examinations of the veteran since service, 
and their results are all consistent with the assignment of a 
noncompensable rating.  

In summary, on review of the entire evidence of record, it is 
the Board's conclusion that a preponderance of the evidence 
is against the veteran's claim of entitlement to a 
compensable disability rating for his service-connected 
bilateral hearing loss.  The benefit sought on appeal must 
therefore be denied. 


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  



		
	Barry F. Bohan  
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

